Citation Nr: 1019571	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type 1, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for diabetes mellitus, 
type 1, on an extraschedular basis.  

3.  Entitlement to an initial increased (compensable) rating 
for diabetic retinopathy.  

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  

5.  Whether separate compensable ratings are warranted for 
peripheral neuropathy of the upper extremities, erectile 
dysfunction, hypertension, onchomychosis of the great toes, 
bilaterally, and disability attributable to microalbuminuria, 
all complications of diabetes mellitus, type 1.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for diabetes mellitus, type 1, a TDIU, and granted service 
connection for bilateral diabetic retinopathy, and assigned a 
noncompensable rating for that disability.  The Veteran 
disagreed with the denials and the noncompensable initial 
rating for his bilateral diabetic retinopathy.  The appeal 
ensued.  

In July 2006, the Board denied the aforementioned claims and 
the Veteran then appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
June 2007 Joint Motion for Remand, the Court vacated and 
remanded the Board's July 2006 decision.  In September 2007, 
the Board remanded the claims to the RO for further 
development.  

The issues of entitlement to an increased rating for diabetes 
mellitus, type 1 on an extraschedular basis; and whether 
separate compensable ratings are warranted for peripheral 
neuropathy of the upper extremities, erectile dysfunction, 
hypertension, onchomychosis of the great toes, bilaterally, 
and disability attributable to microalbuminuria, all 
complications of diabetes mellitus, type 1 being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type 1 is productive of 
requiring insulin, restricted diet, and regulation of 
activities; episodes of ketoacidosis or hypoglycemic 
reactions requiring two or more hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated have not been shown.  

2.  Throughout the rating period on appeal, corrected visual 
acuity has been no worse than 20/40 in the right eye and the 
left eye.

3.  The Veteran is a high school graduate, has two years of 
college, and training as a food inspector.  

4.  The Veteran's service-connected disabilities are diabetes 
mellitus, type 1, rated 40 percent disabling; cardiomyopathy 
associated with diabetes mellitus, type 1, rated 10 percent 
disabling; diabetic peripheral neuropathy, right lower 
extremity, associated with diabetes mellitus, type 1, rated 
10 percent disabling; diabetic peripheral neuropathy, left 
lower extremity, associated with diabetes mellitus, type 1, 
rated 10 percent disabling; and bilateral diabetic 
retinopathy, rated noncompensable.  The combined rating is 60 
percent.

5.  All of the Veteran's service-connected disabilities 
result from a common etiology of diabetes mellitus, type 1.  

6.  The Veteran's service-connected disabilities alone are of 
such severity as to preclude him from engaging in 
substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent and no more, for 
diabetes mellitus, type 1 have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2009).  

2.  The criteria for an initial compensable rating for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.14, 4.21, 4.75, 4.76, 4.84a, Diagnostic Code (DC) 
6079 (2008).  

3.  The criteria for a TDIU rating have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155); 38 
C.F.R. Part 4.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
appeal arises from an initial rating, consideration must be 
given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are also appropriate in increased-
rating claims in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.  
The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009). 

Service connection for diabetes mellitus, type 1 was granted 
by rating decision of November 1971.  A 20 percent rating was 
granted, effective August 1971.  By rating decision of 
October 2001, service connection was granted for diabetic 
retinopathy, rated noncompensable, effective March 2001.  By 
rating decision of November 2003, service connection for 
cardiomyopathy, diabetic peripheral neuropathy, right lower 
extremity, and diabetic peripheral neuropathy, left lower 
extremity, all secondary to service-connected diabetes 
mellitus, type 1 was granted.  Cardiomyopathy, diabetic 
peripheral neuropathy of the right lower extremity and 
diabetic peripheral neuropathy of the left lower extremity, 
were each rated as 10 percent disabling, effective 
March 2001.  




Increased Rating for Diabetes Mellitus, type 1

The Veteran's diabetes mellitus, type 1 is currently rated 20 
percent disabling.  He claims his diabetes mellitus, type 1 
is more severe than the current evaluation reflects.  

Under the applicable rating criteria, evidence that diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, warrants a 20 
percent rating.  38 C.F.R. § 4.119, DC 7913.  The next higher 
evaluation, 40 percent, requires evidence of the need for 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated.  Id.

The medical evidence received during the current appeal 
clearly illustrates that the Veteran's diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activities, and no more. 

A July 2001 VA examination showed that the Veteran was 
diagnosed with diabetes mellitus since 1971.  He had been 
treated with insulin since that time.  He had normal eyesight 
and denied hematuria, polydipsia, polyuria, burning urination 
microhematuria or proteinuria.  Physical examination showed 
he had normal gait and balance.  There was normal warmth and 
color to his extremities.  His laboratory work showed his 
diabetes was controlled.  The examiner related that the 
Veteran had diabetes mellitus, type 1, but did not have 
neuropathy, retinopathy, nephropathy, or other sequelae of 
diabetes mellitus except hyperlipidemia.  

A July 2002 VA examination indicated that the Veteran was 
formerly a food inspector and then was employed by the U.S. 
Postal Service.  He indicated that in 1998, he had a change 
of duty hours with the Postal Service with the resultant 
change in hours affecting the need for him to eat and take 
his medication at specific times.  He reported that due to 
prior difficulties with this type of change of schedule, he 
refused his new schedule and was terminated from his 
employment.  He claimed to have sought other employment, but 
had not been offered any position.  He stated that it was his 
clear impression that no other employer was willing to 
accommodate his irregular schedule of hours.  He denied 
functional limitation, and he continued to do chores at home, 
including yard work.  He denied exertional chest pain or 
shortness of breath.  He had some early symptoms of 
neuropathic discomfort in his feet.  He was able to ride a 
bicycle and related that he took walks with his wife.  He 
denied exertional dyspnea, palpitations, or chest pain.  He 
denied paroxysmal nocturnal dyspnea, orthopnea, or edema of 
the extremities.  He also related that he did not follow a 
formally prescribed diabetic diet but attempted to limit his 
intake of fats.  He checked his blood sugar three times per 
day.  The pertinent diagnosis was diabetes mellitus, type 1.  
The examiner stated that the Veteran did not appear to have 
functional limitation secondary to his diabetes; however, 
restrictions in his lifestyle resulted in employment 
difficulties.  

The Veteran underwent a VA examination in August 2004.  It 
was noted that his insulin dosage had been increased and he 
took insulin twice a day.  He related no history of previous 
hospital admission due to diabetic complications but did give 
a history of hypoglycemic symptoms and for that, he related 
that he carried candy with him and took the candy whenever 
there were symptoms of tiredness or fatigue from 
hypoglycemia.  He also related that he was not on a specific 
diet, but attempted to watch his diet as much as possible for 
low carbohydrates.  He denied significant changes in his 
weight.  At the time of the examination, he was working at 
home painting his house and found that it was difficult 
trying to find a job.  He was helping his daughter and also 
cutting his neighbor's grass.  He was trying to be careful 
because of his diabetes, as far as activity was concerned.  
He stated that he went to see his primary care provider for 
his diabetes every six to eight weeks for a check-up.  He 
related numbness of the hands and lower extremities, more 
during the wintertime.  He was not taking any medications for 
his symptoms of neuropathy.  The pertinent diagnosis was 
diabetes mellitus, approximately 34 year history.  

Of record are statements such as a June 2005 letter by 
M.A.W., DO, and excerpts of testimony before the U.S. Merit 
Systems Protection Board (MSPB) in July 2001.  Dr. W. stated 
that he had been treating the Veteran for the past seventeen 
years and that during that period of time, he had adjusted 
the Veteran's medication and his insulin to control his 
diabetes mellitus.  He related that while the Veteran was 
actively employed, he had significant limitations on his 
activity levels.  He explained that his work was limited to 
eight hours a day and that this certainly limited the amount 
of work that he could do.  He reported that the Veteran 
continued with that type of restricted activity as part of 
his diabetic control.  The physician's clinical records noted 
that, in May 2002, he requested that the Veteran carefully 
monitor his diet; in November 2002, the Veteran stated that 
he lost a lot of weight on a low carbohydrate diet; and in 
September 2003, the physician encouraged him to try harder in 
following his diet.  The testimony before the MSPB related to 
his inability to follow the work requirements implemented by 
the Postal Service because, according to the Veteran, of his 
diabetes mellitus, type 1.  

In October 2007, the Veteran switched physicians.  His new 
physician, M.M.S., MD, indicated in a clinical report of 
August 2008 that the Veteran had diabetes mellitus for over 
30 years and required two doses of insulin per day.  He had 
diabetic neuropathy for more than 10 years and was treated by 
an eye surgeon for diabetic retinopathy.  His physician also 
indicated that his blood sugars tended to fluctuate with 
activity, and his blood sugar tended to go down and he became 
very dizzy with severe headaches and blurred vision.  The 
examiner stated that due to the Veteran's diabetic 
neuropathy, his activities were very limited.  He was unable 
to walk without his feet becoming numb.  Any change in 
temperature affected his daily activities and he had very 
poor circulation.  In the judgement of the physician, the 
Veteran was an insulin requiring individual with target organ 
dysfunction and he was incapable of obtaining a meaningful 
job.  

The Veteran underwent a VA examination in December 2009.  It 
was noted that the Veteran's diabetes mellitus, type 1, since 
its onset, had become progressively worse.  He was treated 
with insulin twice a day.  His symptoms were fatigability, 
weakness, irritability, paresthesias, syncope, decreased 
libido, headaches, changes in vision and nausea.  It was 
noted that his usual occupation was as a post office employee 
and that he had retired in 2000 because of eligibility by age 
or duration of work.  The examiner indicated that the Veteran 
was instructed to follow a restricted or special diet.  He 
also was restricted in ability to perform strenuous 
activities.  It was noted that he was very sedentary due to 
dizziness.  The Veteran denied any history of hospitalization 
related to his diabetes mellitus, type 1.  

After a thorough review of the record, the evidence shows 
that the Veteran's diabetes mellitus, type 1, requires 
insulin, a restricted diet, and regulation of activities, 
sufficient to warrant a 40 percent rating.  He takes insulin 
twice a day and his insulin amount has increased.  He has 
restricted himself to a low carbohydrate diet, and his 
physician has requested that he more strictly monitor his 
diet.  He also has had restricted activity levels, to include 
no more than eight hours of working per day.  After he states 
he was relieved of his duties from the Postal Service because 
of his inability to manage his diabetes under his work 
schedule, he was only able to work around the house, paint 
his home, help his daughter on occasion, and cut grass for 
his community.  He most recently indicated in a March 2010 
statement, that he was able to cut grass, but now required 
the use of a riding mower.  He related that he now is 
restricted in his walking only several feet at a time.  
Although his December 2009 VA examination indicates several 
complications (disabilities) that the examiner associates 
with the Veteran's diabetes mellitus, type 1, his alleged 
hypoglycemic reactions have not warranted at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, also a requirement for a 60 percent rating for 
diabetes mellitus.  Based on the foregoing, the Veteran 
warrants 40 percent, and no more, for his diabetes mellitus, 
type 1.  

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his diabetes mellitus-according to the 
appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of 
the Veteran's diabetes mellitus has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluation.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  A thorough review 
of the record reflects that the Veteran's diabetes mellitus, 
type 1 does not warrant a rating in excess of 40 percent.  

As for an extraschedular rating with regard to the Veteran's 
diabetes mellitus, type 1, this issue will be addressed in 
the REMAND portion of the decision.  


Compensable Rating-diabetic retinopathy

The Veteran asserts that an initial compensable rating is 
warranted for diabetic retinopathy.  At the outset, the Board 
observes that service connection for the disability has been 
established effective from March 2001.

The Veteran is currently rated under Diagnostic Code 6099- 
6079 for his diabetic retinopathy.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  
38 C.F.R. § 4.27 (2009).  DC 6099 refers to an unlisted 
disability of the eye.  DC 6079 pertains to impairment of 
central visual acuity.  

The Rating Schedule does not contain a specific diagnostic 
code for diabetic retinopathy.  However, where an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009). 

The regulations for the rating of eye disabilities were 
recently amended.  However, the new rating criteria are 
applicable to applications for benefits received by VA on or 
after December 10, 2008.  As the Veteran's appeal for 
increased initial disability ratings stems from a March 2001 
claim, the new eye regulations and rating criteria are not 
for application in the present case.  See Notice, 73 Fed.Reg. 
66544 (November 10, 2008).   

The RO has properly rated the Veteran's retinopathy on the 
basis of loss of visual acuity.  For VA purposes, the 
severity of visual acuity loss is determined by applying the 
criteria set forth in 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  See 38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  

A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40.  38 C.F.R. § 4.84a.  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.  

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  See 38 C.F.R. § 4.75.  

In this case, an August 2001 VA examination showed the 
Veteran had been diagnosed with diabetes mellitus for 31 
years.  He complained of bright lights in his eyes if his 
glucose dropped very low.  He also noticed that he got 
blurred vision if he had a really bad cold.  Visual acuity, 
corrected, at near on the right eye was 20/25, at far was 
20/20.  Visual acuity, corrected, at near on the left eye was 
20/20, at far was 20/20.  The pertinent diagnosis was mild 
non-proliferative diabetic retinopathy. 

In July 2002, the Veteran underwent a VA examination.  He 
complained of his vision fading out when his blood sugar was 
low.  He felt as if he was going to pass out and he had to 
take some type of sugar to remedy this.  Once he was able to 
get sugar in his system, everything was fine with his vision.  
Visual acuity, corrected, at near on the right eye was 20/20, 
at far was 20/20.  Visual acuity, corrected at near on the 
left eye was 20/20, at far was 20/20.  His pupils were equal 
and round and reactive to light with afferent pupillary 
noted.  The examiner indicated that the Veteran did have 
diabetic retinopathy in the back of both of his eyes.  He had 
scattered hemorrhages in the right eye, and he had scattered 
hemorrhages in the left eye with exudates present temporal to 
the macula of the left eye and also exudates present 
superotemporal to the macula of the left eye.  These were 
described as hard exudates in both cases.  There were no 
holes, tears, or detachments in either eye.  The pertinent 
diagnosis was mild non-proliferative diabetic retinopathy of 
both eyes.  The examiner also indicated that fading of vision 
when the Veteran's sugar was low was related to his diabetes 
when most likely the Veteran was about to pass out.  

In November 2003 and May 2004, the Veteran was seen in the VA 
optometry clinic.  It was noted that he had corrective vision 
of 20/20 in both eyes.  

The Veteran underwent a VA examination in August 2004.  He 
complained of having "diabetes in his eyes."  He related he 
never had any treatment for diabetes with regard to his eyes 
and it had never affected his vision as far as he knew.  
Physical examination revealed 20/20 in both eyes corrected 
vision, near and far.  He had no loss of side vision as a 
result of diabetes.  The diagnosis was mild non-proliferative 
diabetic retinopathy of both eyes.  

In November 2007, the Veteran underwent an eye examination by 
R.F.M., OD.  Examination revealed that he had 20/30 corrected 
vision in both eyes.  Visual fields were full and normal in 
both eyes.  Background diabetic retinopathy was noted 
predominately in his left eye with subtle maculopathy 
inferiorly.  The assessment was blurry vision, nighttime 
glare secondary to insulin dependent diabetes mellitus, 
uncontrolled; background diabetic retinopathy with 
paramacular involvement in the left eye; nuclear cortical 
cataracts, both eyes; and glaucoma suspect, both eyes.  

The Veteran underwent VA examination in April 2009.  He had 
no significant complaint.  He did state that his eyes felt 
sore when he woke in the morning but after awhile, it went 
away.  Corrected vision was 20/20 in both eyes.  The 
diagnosis was mild non-proliferative diabetic retinopathy.  

Based on such findings, none of the Veteran's best corrected 
vision was poor enough to warrant a compensable under DCs 
6099-6079.  

The Board further notes that throughout the rating period on 
appeal, the Veteran's non-proliferative diabetic retinopathy 
symptomatology more nearly approximated the criteria for a 
noncompensable rating and a staged rating is not warranted.  
Therefore, the Board finds that the preponderance of the 
evidence is against a compensable rating for non- 
proliferative diabetic retinopathy, at any time during the 
rating period on appeal.  

With respect to the Veteran's claim, the Board has also 
considered the Veteran's statements.  He has indicated in his 
March 2010 statement that he does have intermittent loss of 
vision but the medical evidence, however, the medical 
evidence does not relate this to any loss of vision acuity, 
but rather to his blood sugar levels being low and him 
getting ready to pass out as a result.  

Next, the Board will consider whether referral for an 
extraschedular evaluation for diabetic retinopathy is 
warranted.  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted for diabetic 
retinopathy.  Specifically, he has not been hospitalized as a 
result of his non-proliferative diabetic neuropathy and his 
unemployment at no time has been related to his diabetic 
retinopathy.  

Moreover, the rating criteria reasonably describes his 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  


TDIU

The Veteran maintains that his service-connected disabilities 
prevent him from maintaining substantially gainful 
employment.  He asserts his diabetes mellitus, type 1 is 
uncontrolled, and along with his other service-connected 
disabilities, significantly restricts his activities.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a).  For the purpose of 
achieving the minimum percentage requirements, disabilities 
resulting from a common etiology or a single accident are to 
be considered as one disability.  Id.  

In the present case, the Veteran has four additional service-
connected disabilities, all stemming from his service-
connected diabetes mellitus, type 1.  Therefore, these 
separately rated manifestations all associated with the 
Veteran's diabetes mellitus are considered a single 
disability and must combine to a rating of 60 percent or more 
to meet the minimum threshold requirement.  All of these 
service-connected disabilities, which include diabetes 
mellitus, type 1, rated 40 percent disabling; cardiomyopathy 
associated with diabetes mellitus, type 1, rated 10 percent 
disabling; diabetic peripheral neuropathy, right lower 
extremity, associated with diabetes mellitus, type 1, rated 
10 percent disabling; diabetic peripheral neuropathy, left 
lower extremity, associated with diabetes mellitus, type 1, 
rated 10 percent disabling; and bilateral diabetic 
retinopathy, rated noncompensable, combine to establish a 
single 60 percent rating.  

In reaching a determination on TDIU, the central inquiry is 
"whether the Veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently evaluated as having one single 60 
percent disability rating for his service-connected 
disabilities.  Thus, the Veteran does meet the minimum 
schedular requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Nonetheless, the 
Board must still consider whether the Veteran's service-
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
Veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a total review of the record, the Veteran's service- 
connected disabilities alone do prevent him from obtaining 
substantially gainful employment.  In October 2007, the 
Veteran's private physician stated that in his judgement, the 
Veteran was an insulin requiring individual with target organ 
dysfunction and he was incapable of obtaining a meaningful 
job.  In connection with his MSPB testimony in 2001, his 
examiner stated that he had significant limitations on his 
activity level.  He has several disabilities, all of which 
flow from his service-connected diabetes mellitus, which 
affect his heart, his lower extremities, and his eyes.  As to 
his schooling and training, he has a high school diploma and 
two years of college.  He also has training as a food 
inspector.  Although he has a higher educational background 
with some college, his training as a food inspector, still 
requires him to work as he did at the Postal Service, in a 
standing position.  The medical evidence shows that he is 
restricted in his walking several feet at a time.  His most 
recent VA examination showed that he had symptoms of 
fatigability, changes in vision, nausea, weakness, and 
syncope.  These symptoms in connection with all of his 
service-connected disabilities which flow from his diabetes 
mellitus, limit his ability to work, and show that his 
service-connected disabilities alone, prevent him from 
obtaining all forms of substantially gainful employment.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is in favor of the claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  38 
C.F.R. § 4.16 (2009).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

In this case, as to the claim for a TDIU rating, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist as 
to this issue, such error was harmless and need not be 
further considered.

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Proper notice was sent to the Veteran in September 2007, and 
August 2008.  The claims were readjudicated by way of a 
January 2010 Supplemental Statement of the Case.  The Veteran 
has been given an opportunity to participate in the 
adjudication of his appeal and has presented arguments by way 
of his representative pertaining to the criteria to 
substantiate his claims.  In light of the foregoing, any 
defect in the timing or substance of any notice provided is 
not prejudicial.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records with the claims file.  Furthermore, 
he was also afforded VA examinations and after the Court's 
remand, he underwent another VA examination for his diabetic 
retinopathy in April 2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating of 40 percent, and no more, for diabetes mellitus, 
type 1, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A compensable initial rating for diabetic retinopathy is 
denied.  

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

The Veteran's increased rating claim for diabetes mellitus, 
type 1 was remanded in September 2007.  A Joint Motion found 
that the Board did not discuss evidence favorable to the 
Veteran with regard to whether he may be entitled to an extra 
schedular rating, based upon the provisions of 38 C.F.R. 
§ 3.321(b).  The Veteran's private physician indicated that 
the Veteran "was unavailable for work due to diabetic 
considerations."  The Board did not discuss whether 
38 C.F.R. § 3.321(b) was for consideration.  The RO was asked 
to evaluate and consider whether the Veteran's diabetes 
mellitus, type 1 warranted extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  This was not done.  
Upon further review of the record, the Board finds that 
circumstances warrant referral of the case for extraschedular 
consideration pertaining to the Veteran's service-connected 
diabetes mellitus.

Additionally, the examiner also was asked in the remand, 
pursuant to the requirements of diabetes mellitus, to report 
all complications (i.e. additional disabilities) associated 
with the Veteran's diabetes mellitus, type 1 and discuss the 
current severity of such complications.  Although he reported 
the complications such as peripheral neuropathy of the upper 
extremities, erectile dysfunction, hypertension, 
onchomychosis of the great toes, bilaterally, and disability 
attributable to microalbuminuria, all complications of 
diabetes mellitus, type 1, the current severity of these 
complications were not discussed.  

In Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand was necessary due to a failure of the Board's 
directives in a prior remand.  The Court further held, that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo 
additional VA examination to determine 
the level of severity of his additional 
complications (disabilities) associated 
with his diabetes mellitus, type 1.  
Those disabilities, peripheral 
neuropathy of the upper extremities, 
erectile dysfunction, hypertension, 
onchomychosis of the great toes, 
bilaterally, and disability 
attributable to microalbuminuria, all 
complications of diabetes mellitus, 
type 1, should be examined.  All 
indicated tests should be accomplished.  
The claims folder should be made 
available to the examiner(s) in 
connection with the examination(s).  

2.  Refer the claim for an 
extraschedular rating based on the 
service-connected diabetes mellitus to 
the Under Secretary for Benefits or to 
the Director of Compensation and 
Pension Service as provided for in 
38 C.F.R. § 3.321.  

3.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, 
which sets forth the applicable legal 
criteria pertinent to this appeal, to 
include the laws and regulations for 
increased rating and extraschedular 
consideration.  They should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


